Case 2:20-cv-00691-JDC-KK Document 32 Filed 12/07/20 Page 1 of 10 PageID #: 206




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION


 IN THE MATTER OF MIKES HOOKS,                CIVIL ACTION NO. 6:20-0691
   LLC AS THE OWNER/OPERATOR
   THE DREDGEMIKE HOOKS                       JUDGE JUNEAU

                                              MAG. JUDGE WHITEHURST

                    MEMORANDUM RULING AND ORDER

       Before the undersigned, on referral from the district judge, is the Motion to

 Transfer [Doc. 9], filed by the claimant David Tyrone Lavan, seeking an intradistrict

 transfer of this matter to the Lake Charles Division of the Western District of

 Louisiana. The motion is opposed by the plaintiff, Mike Hooks, LLC, as the

 owner/operator of the dredge Mike Hooks [Doc. 11]. Lavan has filed a reply brief

 [Doc. 17]. After a review of the record, the Motion to Transfer is GRANTED.

                                     BACKGROUND

        Lavan alleges that on April 29, 2020, he was injured in an explosion on board

 the dredge vessel Mike Hooks (CG001928) while that vessel was conducting

 dredging operations near marker 114 on the Calcasieu River, in Calcasieu Parish,

 Louisiana. The dredge vessel Mike Hooks is owned and operated by Mike Hooks,

 LLC, a Louisiana limited liability company domiciled at 409 Mike Hooks Road,

 Westlake, Louisiana. Mr. Lavan lives in Oberlin, Louisiana.


                                          1
Case 2:20-cv-00691-JDC-KK Document 32 Filed 12/07/20 Page 2 of 10 PageID #: 207




       After the explosion, the United States Coast Guard, a “Lake Charles Fire

 Investigator,” “Dredge Supervisors” and the “company safety team” investigated the

 cause of the fire and explosion. Mike Hooks, LLC filed this limitation action

 pursuant to the Limitation of Liability Act as provided for in 46 U.S.C.A. §30501

 on June 1, 2020.

       In the instant motion, Lavan seeks to transfer this matter to the Lake Charles

 Division of this Court on grounds that virtually all of the witnesses and evidence that

 he will need to defend against this limitation action are located in the Lake Charles

 Division, as is his counsel.

                                  LAW AND ANALYSIS

       1. Legal Standard

       Under 28 U.S.C. §1404(a), “[f]or the convenience of the parties and witnesses

 [and] in the interest of justice, a district court may transfer any civil action to any

 other district or division where it might have been brought or to any district or

 division to which all parties have consented.” 28 U.S.C. §1404(a). A defendant

 seeking a transfer of venue must demonstrate that the plaintiff could have originally

 brought the action in the transferee court. In re Volkswagen AG, 371 F.3d 201, 203

 (5th Cir.2004) (“Volkswagen I ”) (“In applying the provisions of §1404(a), we have

 suggested that the first determination to be made is whether the judicial district to

 which transfer is sought would have been a district in which the claim could have

                                           2
Case 2:20-cv-00691-JDC-KK Document 32 Filed 12/07/20 Page 3 of 10 PageID #: 208




 been filed.”). After this initial showing has been made, the defendant must then

 demonstrate “good cause” why the case should be transferred. See In re Volkswagen

 of Am., Inc., 545 F.3d 304, 315 (5th Cir.2008) (“Volkswagen II ”). In In re Radmax,

 720 F.3d 285, 288 (5th Cir. 2013), the Fifth Circuit stated that the §1404(a) analysis

 applies as much to transfers between divisions of the same district as to transfers

 from one district to another. A motion to transfer venue pursuant to § 1404(a) should

 be granted if “the movant demonstrates that the transferee venue is clearly more

 convenient,” taking into consideration (1) “the relative ease of access to sources of

 proof”; (2) “the availability of compulsory process to secure the attendance of

 witnesses”; (3) “the cost of attendance for willing witnesses”; (4) “all other practical

 problems that make trial of a case easy, expeditious and inexpensive”; (5) “the

 administrative difficulties flowing from court congestion”; (6) “the local interest in

 having localized interests decided at home”; (7) “the familiarity of the forum with

 the law that will govern the case”; and (8) “the avoidance of unnecessary problems

 of conflict of laws [or in] the application of foreign law.” In re Radmax, 720 F.3d

 at 288, citing Volkswagen II, 545 F.3d at 315.

       Venue is defined by Title 28 of the United States Code section 1391(b), which

 provides:

       “[a] civil action wherein jurisdiction is not founded solely on diversity
       of citizenship may, except as otherwise provided by law, be brought
       only in (1) a judicial district where any defendant resides, if all
       defendants reside in the same State, (2) a judicial district in which a
                                            3
Case 2:20-cv-00691-JDC-KK Document 32 Filed 12/07/20 Page 4 of 10 PageID #: 209




       substantial part of the events or omissions giving rise to the claim
       occurred, or a substantial part of property that is the subject of the action
       is situated, or (3) a judicial district in which any defendant may be
       found, if there is no district in which the action may otherwise be
       brought.”

 28 USC § 1391.

       While this action was properly filed in the Western District of Louisiana,

 Local Rule 77.3W of the Uniform District Court Rules, which sets out the parishes

 contained within each Division of the Western District, mandates that an action be

 brought in the judicial division containing the parish in which the action arose. Local

 Rule 77.3W states that the judicial divisions in the Western District are designated

 for the purpose of “administration of the business of the court” and lists the parishes

 within each division. The purpose of Local Rule 77.3W is to promote the most

 efficient placement and advancement of the cases within the Western District.

       Furthermore, it is undisputed that the instant matter originally could have been

 brought in federal court in Lake Charles.          With the foregoing in mind, the

 undersigned will address the relevant Section 1404(a) factors.

       2. Analysis

       In Green v. Louisiana Dep't of Pub. Safety & Corr., 2005 WL 8174077, at *2

 (W.D. La. Aug. 4, 2005), the district court noted that because the transfer being

 requested in that matter was to another division of the same district in which the

 court sat, many of the concerns identified by the Fifth Circuit within the Section

                                            4
Case 2:20-cv-00691-JDC-KK Document 32 Filed 12/07/20 Page 5 of 10 PageID #: 210




 1404(a) factors were simply not relevant to a court's consideration of a motion to

 transfer. As the court stated:

       There are no known differences between this Court and the court in the
       Lake Charles Division with regard to administrative difficulties flowing
       from court congestion, familiarity with the law that will govern the
       case, the avoidance of unnecessary problems with conflicts of laws, the
       practical problems associated with trying cases, or the availability of
       compulsory process to secure the attendance of witnesses.

       The only factors identified by the Fifth Circuit which this Court must
       consider - relative ease of access to sources of proof, the cost of
       attendance for willing witnesses, and local interest in having localized
       controversies decided at home - all favor the transfer that the defendants
       have requested.

 2005 WL 8174077 at *2.

       This Court agrees with the court’s reasoning in Green, and, therefore, the

 factors the undersigned will consider in connection with the instant motion are “the

 relative ease of access to sources of proof; “the cost of attendance for willing

 witnesses;” and “the local interest in having localized interests decided at home.”

 The undersigned will also address “the availability of compulsory process to secure

 the attendance of witnesses,” because the parties have specifically argued it.

       Lavan argues that both the plaintiff and defendant are in the Lake Charles

 Division. Mr. and Mrs. Lavan live in Oberlin, Louisiana, which is less than 44 miles

 from Lake Charles, but more than 71 miles from Lafayette, LA. Mike Hooks, LLC

 is located in Westlake, LA, which is to the west of Lake Charles. Lavan also argues

 that all but two of the fact witnesses who inspected the dredge Mike Hooks after the
                                           5
Case 2:20-cv-00691-JDC-KK Document 32 Filed 12/07/20 Page 6 of 10 PageID #: 211




 explosion are minutes from the courthouse in Lake Charles, but over an hour from

 the courthouse in Lafayette. Mike Hooks, LLC’s Safety Training Officer, Leonel

 Silva, and Safety Director, Daniel Callier -- the two safety officers that investigated

 the explosion that injured Mr. Lavan -- are located 4.5 miles from the courthouse in

 Lake Charles and 77.6 miles from the courthouse in Lafayette. Ensign Marcus J.

 Thompson of the United States Coast Guard Marine Safety Unit is 5 blocks (0.4

 miles) from the courthouse in Lake Charles and will have to drive past the

 courthouse to get to the courthouse in Lafayette (74.9 miles). Captain J.W. Twomey,

 U.S. Coast Guard Captain of Port, is 59.6 miles from the courthouse in Lake Charles

 and 132 miles from the Lafayette courthouse. Kevin A. Hirschfield of H&H Claims

 Consultants, who also investigated the explosion, is in Houston, Texas, which is 159

 miles from the courthouse in Lake Charles and 234 miles from the courthouse in

 Lafayette.

       Mike Hooks argues that the matter should not be transferred, in part, because

 all of the claimant’s medical providers, as well as all of his medical records, are

 located in Lafayette. Mike Hooks also argues that the distances in travel for some

 of the witnesses and parties is not sufficiently substantial to warrant transfer.

       Both of these arguments are unpersuasive. In In re Radmax, Ltd., 720 F.3d

 285, 288 (5th Cir. 2013), the defendant sought a writ of mandamus from the Fifth

 Circuit, seeking relief after the district court refused to transfer a case from one

                                            6
Case 2:20-cv-00691-JDC-KK Document 32 Filed 12/07/20 Page 7 of 10 PageID #: 212




 division to another division within the same judicial district. In granting mandamus

 and ordering the transfer, the Fifth Circuit explained:

       First, the court reasoned that “[a]lthough the events and parties are in
       the Tyler Division, the Tyler and Marshall Divisions have roughly
       equal access to sources of proof,” because “there will not be any
       significant inconvenience to the parties if they had to transport
       documents or other evidence to Marshall, Texas as compared to the
       Tyler Division.” Any such inconvenience may well be slight, but, as we
       clarified in Volkswagen II, the question is relative ease of access, not
       absolute ease of access. Volkswagen II, 545 F.3d at 316 (“That access
       to some sources of proof presents a lesser inconvenience now than it
       might have absent recent developments does not render this factor
       superfluous.”). Thus, because “[a]ll of the documents and physical
       evidence” are located in the Tyler Division, this factor “weigh[s] in
       favor of transfer.” Id.

 In re Radmax, 720 F.3d at 288.

       Here, as in In re Radmax, virtually all of the witnesses and documents

 affecting the limitation action are in the Lake Charles Division and the relative

 inconvenience weighs heavily in favor of transfer, regardless of whether that

 inconvenience could be said to be “unsubstantial” or not. As the claimant argues,

 in some instances, witnesses will have to drive past the courthouse in Lake Charles

 to reach the courthouse in Lafayette.

       Furthermore, the claimant asserts that the argument that all of his medical

 providers and records are located in Lafayette is, in fact, not correct. Rather, the

 claimant argues that he treated with Our Lady of Lourdes Burn Center, located in

 Lafayette, and saw Dr. Henderson, also located in Lafayette, only once. However,


                                           7
Case 2:20-cv-00691-JDC-KK Document 32 Filed 12/07/20 Page 8 of 10 PageID #: 213




 his home health was administered in Oberlin, Louisiana, and he is currently treating

 with Dr. Steve Springer of Lake Charles, La., Access Healthcare of Lake Charles,

 and Dr. David Steiner of Leesville, Louisiana. Moreover, the plaintiff clarifies that

 none of his medical providers will be witnesses at trial and all of his medical records

 are easily portable.

       Finally, the claimant argues that the location of his medical providers is

 largely irrelevant to whether this Court or the district court in Lake Charles is more

 convenient to the witnesses in the limitation action, because, should limitation of

 liability be granted, the claimant will stipulate that the federal court has exclusive

 jurisdiction over the limitation of liability proceeding and that he will not seek to

 enforce a greater damage award until the limitation action has been heard by the

 federal court. Once this stipulation is provided, the claimant may proceed in state

 court, where the evidence of his injuries will be heard. Although Mike Hooks

 opposes the claimant’s request to lift the stay in order to proceed with his claims in

 state court in Lake Charles, should the stay be lifted, this factor would militate in

 favor of transfer.

       Thus, transferring this case to the Lake Charles Division will not only be more

 convenient for the majority of witnesses, it should also reduce the cost of attendance

 in court for the parties and witnesses and increase access to sources of proof, as the

 majority of events took place in the Lake Charles Division. Equally important to

                                           8
Case 2:20-cv-00691-JDC-KK Document 32 Filed 12/07/20 Page 9 of 10 PageID #: 214




 this Court is that fact that, as in Green, none of the events in this case are alleged to

 have occurred in the Lafayette-Opelousas Division. The claims pled in this matter

 are serious, and the undersigned believes that the merits of those claims should be

 determined by a jury living in proximity to where the majority of those events

 occurred.

       Finally, the undersigned notes that all of the fact witnesses in this case, except

 for Mr. Hirschfield, are within the subpoena of both courts. Importantly, witness

 J.W. Twomey, the Captain of Port with the United States Coast Guard and a vital

 witness to whether the Hike Hooks, LLC was unseaworthy and a threat, is within the

 subpoena power of the Lake Charles court but not the Lafayette court. This fact is

 not insignificant and weighs heavily in favor of transfer.

       This Court is cognizant of the recent damage to the federal courthouse in Lake

 Charles due to Hurricane Laura. The chances of any trial of this matter taking place

 in Lake Charles in the near future are minimal. However, for purposes of the

 administration of this matter, the undersigned concludes that the case is more

 appropriately handled by Lake Charles judges, as the case should have been filed in

 Lake Charles in the first place.

       Considering the foregoing, the Court finds that transfer to the Lake Charles

 Division is appropriate.




                                            9
Case 2:20-cv-00691-JDC-KK Document 32 Filed 12/07/20 Page 10 of 10 PageID #: 215




                                CONCLUSION

       Considering the foregoing, the Motion to Transfer [Doc. 9], filed by the

 claimant David Tyrone Lavan, is hereby GRANTED.

       IT IS ORDERED that the instant matter be TRANSFERRED to the Lake

 Charles Division of the United States District Court for the Western District of

 Louisiana.

       THUS DONE AND SIGNED this 7th day of December 2020 at Lafayette,

 Louisiana.




                                       10
